Citation Nr: 0422973	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  02-20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1972 
until May 1976, including 369 days of foreign service in 
Thailand.  The appellant is also the recipient of the 
National Defense Service Medal and the Air Force Good Conduct 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
diabetes mellitus, to include as secondary to exposure to 
herbicides.

The appellant requested a hearing in this case, however, he 
failed to appear for such hearing in November 2003.


FINDING OF FACT

The record does not contain evidence establishing that the 
appellant was exposed to an herbicide during active military 
service, nor evidence indicating that the appellant is 
diagnosed by competent medical professionals with diabetes 
mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus, type II, to include as due to exposure to 
herbicides, are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1154 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to service 
connection for diabetes mellitus, to include as secondary to 
exposure to herbicides.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claims, 
and the responsibility for obtaining it, by letter dated in 
April 2004.  The letter informed the appellant what evidence 
and information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The April 2002 rating decision on appeal, the statement of 
the case (SOC), and multiple supplemental correspondence, 
also adequately informed the appellant of the types of 
evidence needed to substantiate his claim.  The April 2004 
VCAA letter specifically addressed the legal requirements of 
a service connection claim, to include as secondary to 
exposure to herbicides.  Critical to this matter, although 
the appellant was advised that he was to provide competent 
evidence indicating that he had the disorder, he has not done 
so.  As will be discussed below, the claim is being denied on 
this fundamental basis.  

With respect to the timing of the VCAA notification, the 
initial adjudication of the appellant's claims took place in 
April 2002, or prior to the April 2004 VCAA notification 
letter.  Recent case law suggests that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *20 (U.S. Vet. App. June 24, 2004).  Although 
the timing of the VCAA notification in this case does not 
comply with the explicit requirements of Pelegrini, the Court 
did not address whether, and if so, how, the Secretary can 
properly cure a defect in the timing of the VCAA notice.  
Furthermore, the Court left open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found that the failure to provide the 
notice until after a claimant has already received an initial 
unfavorable AOJ determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at *20.  
However, the Court acknowledged that the Secretary could show 
that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

Thus, the Court in Pelegrini appears to have left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant - a contrary finding would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  Furthermore, 
providing such a notice would mandate all prior adjudications 
be vacated, as well as nullifying the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  Such interpretation of 
section 5103(a) is incompatible with the best interests of 
the appellant, as it would result in a substantial delay in 
readjudicating his claim.  Therefore, consistent with the 
requirements of the VCAA, the appellant was afforded the 
opportunity to submit information and evidence in support of 
his claim and all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).

As noted, the appellant in this matter was specifically 
advised to provide competent evidence indicating that he has 
the disorder in question, but he has failed to do so.  In 
this matter, the VCAA notification letter, whenever issued 
would not have altered this basic requirement to be fulfilled 
by the appellant.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003); Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  However, the statute 
was recently amended to permit VA to adjudicate a claim 
within one-year of receipt of the claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Therefore, the claimant was notified properly of his 
statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes the appellant's own contentions.  
Accordingly, VA has no outstanding duty to assist the 
appellant in obtaining any additional information or 
evidence.  At every stage of the process, the appellant was 
informed of the information needed to substantiate his claim, 
and VA has obtained all evidence identified by the appellant.  
As such, the Board finds that all indicated medical records 
have been obtained and the appellant has not referenced any 
outstanding records or information that he wanted VA to 
obtain.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was not previously afforded a VA 
examination with respect to the issue on appeal.  However, as 
discussed in further detail below, a VA examination is not 
necessary in this case because there exists no competent 
evidence of a current diabetes mellitus disability, no 
evidence of any in-service injury or disease, and no evidence 
associating any current diabetes mellitus disability with the 
appellant's active military service.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


The Merits of the Claim

The appellant argues that he has diabetes mellitus, type II.  
Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is clearly 
against the claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain diseases, such as diabetes mellitus, type II, 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309 (2003).  Moreover, diabetes mellitus 
is enumerated as both a chronic disease and a disease 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(a), (e) (2003).  Therefore, the Board is 
obligated to consider the appellant's claim for service 
connection under both methods of establishing presumptive 
service connection.

First, the law requires that diabetes mellitus, as a chronic 
disease, must manifest itself to a certain degree within one-
year from the date of separation from active service.  
38 U.S.C.A. § 1112 (West 2002).  The Board initially notes 
that the appellant contends that he was first diagnosed with 
"diabetes type II" in December 2000.  See Veteran's 
Application for Compensation and/or Pension (VA Form 21-526).  
However, upon thorough review of the appellant's claims file, 
the record does not contain any medical evidence diagnosing 
the appellant with diabetes mellitus, type II.  While the 
appellant application indicated that he was so diagnosed, 
that portion of his application indicating the place and time 
of his diagnosis is lined through.  

As such, the only evidence of a current diabetes mellitus 
disability is the appellant's own contention.  However, the 
appellant is a layperson without medical training and is not 
qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, the Board 
finds that the appellant does not have a chronic disease, 
i.e. diabetes mellitus, as required by statute.  38 U.S.C.A. 
§ 1112 (West 2002).

Furthermore, assuming that the Board accepted the appellant's 
contention that he was initially diagnosed with diabetes 
mellitus in December 2000, such diagnosis is approximately 24 
years after the appellant's separation from active military 
service.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  Therefore, the appellant is not entitled to 
presumptive service connection pursuant to 38 C.F.R. 
§ 3.309(a) (2003), as the evidence does not show that he is 
currently diagnosed with diabetes mellitus, and if the Board 
accepted that the appellant was initially diagnosed with 
diabetes mellitus in December 2000 such disability did not 
manifest itself within the requisite time period.

Second, the law requires that diabetes mellitus, as 
associated with exposure to certain herbicides, must manifest 
itself to a certain degree anytime after discharge from 
active service.  38 U.S.C.A. § 1112 (West 2002).  
Furthermore, exposure to herbicides is presumed for any 
appellant who had active service in the Republic of Vietnam 
from January 1962 to May 1975, absent affirmative evidence 
establishing the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) 
(2003) (emphasis added).  Therefore, the dispositive question 
in this case is whether the appellant had active service in 
the Republic of Vietnam.

The appellant concedes that he did not serve in the Republic 
of Vietnam.  See Veteran's Application for Compensation 
and/or Pension (VA Form 21-526).  Rather, the appellant 
contends that, during his 369 days of foreign service in 
Thailand, he was exposed to other veterans who served in the 
Republic of Vietnam and are thus presumed to be exposed to 
herbicides.  As admitted by the appellant, his service 
medical records as well as his service personnel records show 
that he did not serve in Vietnam.  

As noted above, the appellant is not a medically trained 
professional and he is therefore not competent to offer 
medical opinions.  Espiritu.  Again assuming that the 
appellant has diabetes as he claims and while he theorizes 
that his duties brought him into contact with military 
members who served in Vietnam, it does not follow that the 
appellant incurred diabetes as he argues.  The question of 
causality of a disorder is quintessentially one involving 
medical expertise, and the appellant is plainly not competent 
to offer such an opinion.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a). 

Although the appellant has argued that his disorder is the 
result of presumed exposure to herbicides, VA must also 
ascertain whether there is any other basis to indicate that 
the disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).

Again, although the appellant was specifically advised to 
provide evidence indicating that he has the disorder in 
question, and competent evidence of a linkage between the 
disorder and military service, he has failed to do so.  Thus, 
the appellant's claim fails and the appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.


	                        
____________________________________________
	Vito Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



